Filed 2/4/21 P. v. Labudis CA4/3




                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     FOURTH APPELLATE DISTRICT

                                                 DIVISION THREE


 THE PEOPLE,

      Plaintiff and Respondent,                                          G058850

           v.                                                            (Super. Ct. No. 19WF2176)

 JOHN WILLIAM LABUDIS,                                                   OPINION

      Defendant and Appellant.



                   Appeal from a judgment of the Superior Court of Orange County, Patrick
Donahue, Judge. Affirmed.
                   Stephane Quinn, under appointment by the Court of Appeal, for Defendant
and Appellant.
                   No appearance for Plaintiff and Respondent.


                                             *               *               *
              A jury found defendant John William Labudis guilty of arson of a structure.
(Pen. Code, § 451, subd. (c).) The court suspended imposition of sentence and placed
defendant on three years of formal probation on condition he serve 360 days in county
jail. Defendant received credit of 143 actual days and 143 days of conduct credit for a
total of 286 days.
              Defendant timely filed a notice of appeal and we appointed counsel to
represent him. Counsel did not argue against defendant but advised the court he was
unable to find an issue to argue on defendant’s behalf. (People v. Wende (1979) 25
Cal.3d 436.) Defendant was given the opportunity to file written argument on his own
behalf, but he has not done so.
              We have examined the entire record and have not found an arguable issue
on appeal. Accordingly, we affirm the judgment.


                                         FACTS


              Following our usual standard of review on appeal, we recite the facts “in
the light most favorable to the judgment . . . .” (People v. Johnson (1980) 26 Cal.3d 557,
578.)
              In the early morning of September 4, 2019, the owner of a liquor store in
Garden Grove, California, received a telephone call from a woman telling him that his
“store [was] burning.” The fire was extinguished by the time the store owner arrived at
the store, but he observed burn marks on the storefront window. The store owner
immediately called the police. Garden Grove Police Officer Acosta responded to the call
at about 6:30 a.m. and inspected the damage. Acosta inquired whether the store owner
had a video surveillance system, and the store owner responded that he did. In fact, the
store had a 16-camera surveillance system.



                                             2
              Using a cell phone connected to the surveillance system, the store owner
played a video clip for Officer Acosta showing a person walking up to the store, lighting
a small fire, and walking away. Acosta was not immediately able to identify the person
shown on the video. The video clip was later uploaded to a system that allowed Acosta
to view the video on a computer in his patrol car.
              About two hours after responding to the store owner’s call, Acosta was
called to help his partner who had contacted a subject on an unrelated incident. At trial,
Acosta identified defendant, seated in the courtroom, as the person he saw being arrested
by Acosta’s partner in that unrelated incident.
              Following Acosta’s assistance in arresting defendant on the unrelated
incident, Acosta returned to his patrol car to review the video clip the store owner had
uploaded to Acosta’s patrol car computer. After reviewing the video, Acosta “realized
that the subject in the video was the same subject that [his] partner had arrested on [the]
unrelated incident.” The subject of the arrest and the individual in the video had the same
clothing and the same distinctive manner of walking.
              When the store owner was shown a photograph of the individual identified
by Acosta, he recognized him as a homeless person who had come into the liquor store
on many occasions. He was known as “Johnny No Cash,” and he frequently bothered the
customers and threatened the store owner. Defendant had told the store owner many
times, “I am going to burn your car. I am going to burn your business.” The store owner
was able to identify defendant as the person he knew as “Johnny No Cash.” The store
owner testified that he was 100 percent sure the person in the video clip of the fire being
started was defendant, the person he knew as “Johnny No Cash.” The store owner cited
defendant’s distinctive manner of walking as the principal factor supporting his
identification of defendant.




                                              3
                                      DISCUSSION


              To assist the court in conducting its independent review of the record,
appointed counsel identified six potential issues for consideration, (Anders v. California
(1967) 386 U.S. 738, 745), none of which merit extended discussion: (1) Was the
conviction supported by substantial evidence? (2) Did the court err in admitting evidence
of the prior relationship between the store owner and defendant? (3) Was trial counsel
ineffective for not requesting a limiting instruction under Evidence Code section 1101?
(4) Did the court err by allowing lay opinion testimony identifying defendant in the
surveillance video? (5) Did the court err by instructing the jury with CALCRIM No. 315
on eyewitness identification? and (6) Did the court err by imposing alcohol terms of
probation? We address each potential issue in turn.
              First, the record discloses “evidence which is reasonable, credible, and of
solid value—such that a reasonable trier of fact could find the defendant guilty beyond a
reasonable doubt.” (People v. Johnson, supra, 26 Cal.3d at p. 578.) Two witnesses who
had previously known or interacted with defendant, one of whom had seen defendant on
many occasions, positively identified him as the person shown on the video to be lighting
the fire.
              Second, the prior relationship between the store owner and defendant was
relevant to defendant’s motive and thus admissible under Evidence Code section 1101,
subdivision (b). The store owner described how defendant would enter the store, harass
his customers, and, when he asked defendant to leave, defendant would threaten him by
saying he would burn his car or his store.
              Third, defendant could not have been prejudiced by trial counsel’s failure to
ask for a limiting instruction under Evidence Code section 1101, subdivision (b). Such
an instruction would merely have told the jury that evidence of the prior relationship



                                             4
between defendant and the store owner was relevant only for the purpose of considering
motive, a fact that was manifestly obvious even without a limiting instruction.
              Fourth, the lay opinion testimony identifying defendant as the person in the
surveillance video was supported by adequate foundation of the witnesses’ knowledge of
defendant’s manner of walking and by the clothing he was wearing. (Evid. Code, § 800;
People v. Son (2020) 56 Cal.App.5th 689, 697 [narrative description of events on video
admissible as lay opinion].)
              Fifth, the trial court did not prejudicially err by instructing with CALCRIM
No. 315 on eyewitness identification. Counsel suggests we consider whether the
instruction erroneously allows the jury to consider “[h]ow certain was the witness when
he or she made an identification.” (Ibid.) This issue is currently under review by the
California Supreme Court. (See People v. Lemcke (Jun. 21, 2018, G054241) [nonpub.
opn.], rev. granted Oct. 10, 2018, S250108.) Until the high court decides this issue,
however, Auto Equity Sales Inc. v. Superior Court (1962) 57 Cal.2d 450, 455, requires
that we adhere to the decision in People v. Sanchez (2016) 63 Cal.4th 411, 461-462,
which held that jury instructions allowing the jury to consider a witness’s certainty are
proper.
              Sixth, and finally, the court did not abuse its discretion by imposing alcohol
terms of probation. Defendant was ordered not to possess any alcoholic beverage or be
present in any establishment where alcohol is the primary item for sale. The court stated
when imposing this condition that “based on what I heard, there was a strong possibility
that alcohol could have been a factor in this.” Here, there was evidence that defendant
frequently entered the liquor store and harassed customers. The probation and sentencing
report stated that defendant reported sobriety since 2002, but that he had been involved in
criminal conduct involving drugs and alcohol since that time. We give “proper deference
to a trial court’s broad discretion in imposing terms of probation, particularly where those
terms are intended to aid the probation officer in ensuring the probationer is complying

                                             5
with the fundamental probation condition, to obey all laws.” (People v. Balestra (1999)
76 Cal.App.4th 57, 69.) We perceive no abuse of discretion.
             Our independent review of the entire record has not disclosed any arguable
issue on appeal. Appointed counsel correctly concluded there was no arguable issue on
appeal.


                                    DISPOSITION


             The judgment is affirmed.



                                               IKOLA, ACTING P. J.

WE CONCUR:



THOMPSON, J.



GOETHALS, J.




                                           6